UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZEB ANTHONY HENSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:10-cr-00013-nkm-1)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant.    Timothy J. Heaphy,
United States Attorney, Jean B. Hudson, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zeb   Anthony     Henson    pled     guilty    to     possession      with

intent     to       distribute    of      five     grams     or     more    of    actual

methamphetamine, 21 U.S.C. § 841(a)(1) (2006).                         He received a

sentence of eighty-four months’ imprisonment.                         Henson appeals

his    sentence,      contending    that     the    district       court    abused    its

discretion when it denied his request for a downward departure

under U.S. Sentencing Guidelines Manual § 4A1.3 (2010), on the

ground that his criminal history category substantially over-

represented the seriousness of his criminal history.                             For the

reasons explained below, we dismiss the appeal.

               The    district    court     has     the    discretion       to    depart

downward        “[i]f    reliable      information          indicates       that     the

defendant’s          criminal     history        category         substantial      over-

represents the seriousness of the defendant’s criminal history

or the likelihood that the defendant will commit other crimes.”

U.S.     Sentencing        Guidelines        Manual        § 4A1.3(b)(1)         (2010).

However, “[w]e lack the authority to review a sentencing court’s

denial    of    a    downward    departure        unless    the     court   failed     to

understand its authority to do so.”                   United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008).                    Our review of the record

discloses that the district court did not fail to recognize its

authority to depart.            Thus, Henson’s claim is not reviewable on

appeal.

                                            2
           We therefore dismiss the appeal.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                   DISMISSED




                                       3